internal_revenue_service number info release date index number ---------------------- ----------------------- ------------------------------- department of the treasury washington dc person to contact ------------------------------id no ----------- telephone number --------------------- refer reply to cc ita - genin-136706-04 date date dear ------------ in your letter of date you requested an advisory opinion considering several alimony issues in connection with one of your clients to obtain a private ruling on which to rely your client should follow revproc_2004_1 2004_1_irb_1 and submit a power_of_attorney and the appropriate user_fee however i hope the following general information will be helpful alimony is a cash payment that meets certain requirements the first of which is that it be to or on behalf of a spouse sec_71 of the internal_revenue_code payment by a husband h of a separate debt of a wife w is generally alimony as a payment to a third party on behalf of w payment by h of a joint obligation such as a mortgage real_estate_taxes or insurance on a jointly-owned house is half h’s and half w’s thus half the amount h paid is alimony because half is paid on behalf of w these payments satisfy the requirement of sec_71 that the alimony cease upon the death of w because although h remains obligated to continue payments in connection with that property those payments cease to be on behalf of w upon w’s death zinsmeiser v commissioner tcmemo_2000_364 aff’d by unpublished opinion 8th cir h’s payments after that are purely of his own debt payment of an item that is solely h’s obligation such as h’s half of the mortgage or h’s rent is not paid on behalf of w and thus is not alimony alimony must be paid under a divorce or separation agreement which includes a decree of divorce or separate_maintenance or a written instrument incident to such a decree sec_71 the validity of the court order adopting the agreement such as signature requirements depends upon state law child_support is not alimony under sec_71 thus any amount specified in the divorce or separation agreement as child_support is not deductible as alimony where the children live does not affect this sincerely clifford m harbourt senior technician reviewer office of associate chief_counsel income_tax accounting
